IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-30150
                         Summary Calendar


MARY ANN LOVELL,

                                         Plaintiff-Appellant,

versus

HUNT OIL COMPANY; GARY HURFORD;
RAY L. HUNT, Chairman;
UNION BANKERS INSURANCE COMPANY,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
             for the Eastern District of Louisiana
                      USDC No. 98-CV-3315-G
                       --------------------

                         December 23, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Mary Ann Lovell appeals the district court’s dismissal of

her pro se complaint against Hunt Oil Company wherein she

complained about the result of Louisiana probate proceedings

involving a Meaker Glover White.   The district court dismissed

the complaint for lack of subject-matter jurisdiction.

     In the absence of either federal-question or diversity

jurisdiction, a district court may dismiss an action for lack of

subject-matter jurisdiction.   See FED. R. CIV. P. 12(h)(3) (when

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30150
                                -2-

it appears that the court lacks subject-matter jurisdiction, the

court shall dismiss the action).    Lovell’s attempt to establish

federal subject-matter jurisdiction based on Louisiana statutes

obviously is without merit.   The appeal is without arguable merit

and thus is DISMISSED.   See 5TH CIR. R. 42.2; Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983).

     APPEAL DISMISSED.